EXAMINER’S AMENDMENT
	The below Examiner’s Amendment is an amendment to the claims filed on November 15, 2021 and is identical to the Examiner’s Amendment in the Notice of Allowability mailed on April 25, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Moon on April 13, 2022.
The application has been amended as follows: 
Amend claim 16 as follows:
16.  The device of claim 11, wherein
said at least one fixing element comprises an adjusting element, and	[[the]]a degree of the stiffness of the device is adjustable by using the adjusting element.
Amend claim 17 as follows:
17.  The device of claim 16, wherein
the degree of the stiffness of the device is a first degree when said adjusting element is located at a first position, and
the degree of the stiffness of the device is a second degree when said adjusting element is located at a second position.

EXAMINER’S COMMENT
Information Disclosure Statement
	Foreign citation 4 (JP 1925-017060) has not been considered on the IDS filed on March 15, 2022 because it lacks a month and day of publication and thus cannot be printed on an issued patent under foreign patent documents.  This document, however, has been considered and therefore has been cited under NPL on the attached PTO-892.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773